Citation Nr: 1328988	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period January 10, 2011 to January 9, 2012.  


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from December 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period January 10, 2011 to January 9, 2012, based on his income for 2010.  


REMAND

The Board has reviewed the claims file; however, further development is required before the appeal may be adjudicated on the merits. 

Pertinent information from the appellant's claims file shows that he is a Veteran with no dependents.  The Veteran had previously been found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold (Means Test Threshold).  For the year 2010, that threshold was $29, 402 for a Veteran with zero dependents.  

In January 2012, the Veteran was notified that a review in relation to changing his status from "copay exempt" to "copay required" based on a determination that his verified income for 2010 exceeded the income threshold was taking place; he was asked to submit information about his medical expenses.  In March 2012, the review was finalized, and the Veteran was notified that his copay status had been changed and that he would be placed into Priority Group 7c.  He was informed that he would be charged copays for the care he received at VA facilities between January 10, 2011 and January 9, 2012.

Review of the evidence of record indicates that the Statement of the Case referenced evidence that is not in the claims file now before the Board.  In particular, a VA Form 10-10EZR which the appellant signed in January 2011, in order to obtain cost-free care.  The evidence of record contains a VA Form 10-10EZR dated December 14, 2011, and that form reflects an income of $34,560 and unreimbursed medical expenses of $3631.  However, the form associated with the previous income year that reflected income below the Means Test Threshold criteria for 2010 is not included in the evidence before the Board.

Remand is therefore required to obtain the January 2011 VA Form 10-10EZR and associate it with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the entire, original VHA file pertaining to this appeal.  In particular, obtain the January 2011 VA Form 10-10EZR referenced in the SOC and associate the document with the claims file: 

2.  After the development requested above has been completed to the extent possible, readjudicate the issue on appeal. 

3.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

